Citation Nr: 0633128	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  04-22 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for valvular heart 
disease, as secondary to the veteran's service-connected 
hypertension. 

2.  Entitlement to a total disability evaluation on the basis 
of individual employability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to June 1981 
and from June 1988 to October 1998.  This matter comes to the 
Board of Veterans' Appeals (Board) on appeal from a rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.  

Adjudication of entitlement to a total disability evaluation 
on the basis of individual unemployability (TDIU) is deferred 
and addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The veteran's valvular heart disease is proximately due to 
his service-connected hypertension.  


CONCLUSION OF LAW

Criteria for service connection for valvular heart disease 
have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The veteran 
currently has a valvular heart disease disability.  But there 
is no evidence that his disability was incurred during 
service.  

Secondary service connection is appropriate with respect to a 
disability that is proximately due to, or the result of, a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(secondary service connection).  Here, the veteran was 
granted service connection for hypertension in November 2002.  
Thereafter, at his hearing in June 2006, he submitted 
competent medical evidence - a statement from his physician -
- that his valvular heart disease was proximately due to his 
service-connected hypertension.  The March 2005 statement 
from his physician explained that, according to an 
electrocardiogram done on April 16, 2001, the veteran had 
suffered a heart attack (inferior wall myocardial damage) 
sometime prior to that test.  The heart attack, in turn, 
caused the veteran's valvular heart disease.  The physician 
noted the well-established principle that hypertension is a 
significant risk factor for myocardial infarction and 
concluded that the veteran's service-connected hypertension 
is a proximate cause of the veteran's valvular heart disease.  
The veteran is thus entitled to secondary service connection 
for his valvular heart disease disability.  


ORDER

Service connection for valvular heart disease, as secondary 
to the veteran's service-connected hypertension, is granted.  


REMAND

The veteran contends that he is unable to maintain 
substantially gainful employment due to his service-connected 
disabilities.  As discussed above, the veteran's claim for 
service connection for valvular heart disease has now been 
granted, but the disability has not yet been evaluated by the 
RO.  Since the evaluation of the veteran's service-connected 
valvular heart disease may affect his qualification for TDIU, 
the TDIU claim should be considered in light of the rating 
assigned by the RO for the valvular heart disease disability.  

Also, at his June 2006 hearing, the veteran testified that he 
has filed a claim for disability benefits with the Social 
Security Administration (SSA).  Those records may contain 
evidence pertinent to the issue of the veteran's ability to 
secure or follow substantially a gainful occupation.  VA has 
a duty to assist a claimant in obtaining evidence to 
substantiate his or her claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Accordingly, the RO should assist the 
veteran in obtaining those SSA records.  

In addition, while the RO's August 2002 letter to the veteran 
described the evidence necessary to substantiate a claim for 
TDIU, identified what evidence VA was collecting, and 
requested the veteran to send in particular documents and 
information helpful in establishing a TDIU claim, it did not 
explicitly ask the veteran to send VA whatever evidence he 
had pertaining to his TDIU claim.  Such notice should be 
given to the veteran.  

Accordingly, the case is REMANDED to the RO, via the Appeals 
Management Center, in Washington, DC, for the following 
action:

1.  Send the veteran and his 
representative notice that complies with 
38 C.F.R. § 3.159(b).  In particular, ask 
the veteran to send VA whatever evidence 
he had pertaining to his TDIU claim.

2.  Assist the veteran by seeking to 
obtain the veteran's SSA disability claim 
records.  Associate any additional 
evidence with the claims folder.  

3.  Thereafter, following the assignment 
of a disability rating for the veteran's 
service-connected valvular heart disease, 
readjudicate the TDIU claim.  If any 
sought benefit remains denied, issue a 
supplemental statement of the case.  After 
the veteran and his representative have 
had an opportunity to respond, the appeal 
should be returned to this Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


